DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 10/19/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/21 has been entered.
Claims 1-14 are pending.
Claims 4 and 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-3, 5-13 are being acted upon.

Applicant's information disclosure, filed 10/19/21, is acknowledged.  However, a copy of the reference has not been submitted, and therefore the citation has been lined through. See MPEP § 609.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6 recites the limitation "the disease or disorder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is indefinite in the recitation of treating an autoimmune disease or disorder “and” a disease or disorder associated with transplantation.  It is not clear what types of disorders are encompassed by the present claims. Are the claims intended to require treating a subset of autoimmune diseases that are also associated in some way with transplantation?  The specification does not disclose or define such disorders and the scope of the claims is unclear. Or, are the claim intended to encompass treating a disease or disorder selected from the groups consisting of autoimmune disease or disorders and disease or disorders associated with transplantation?  For the purposes of examination, the claims is being interpreted as treating a disease or disorder selected from the group consisting of autoimmune disease or disorder and a disease or disorder associated with transplantation, as disclosed on page 4 of the instant specification. 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim(s) 1-3 and 5-13 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US20020034500, and as evidenced by Gagliani et al, 2013.
The ‘500 publication teaches a population of CD4+CD45RA- Tr1 cells produced by induction by in vitro culture in the presence of IL-10 and TCR stimulation, and 
Applicant’s arguments and the declaration of Inventor Roncarolo, filed 10/19/21 have been fully considered, but they are not persuasive.
Applicant argues that the prior arguments should be reconsidered, and that additionally, further evidence as shown in Alfen et al. demonstrates that not all Tr1 cells co-express LAG-3 and CD49b.  The Roncarolo declaration states that Alfen teach LAG3- Tr1 subsets, and demonstrate that not all Tr1 cells express LAG-3. 
The reference Alfen et al. could not be located in the file and does not appear to have been submitted by Applicant.  However, the title of the document, cited on the 10/19/21 IDS is “Intestinal IFN-gamma producing type 1 regulatory T cells”.  Whether every subset of Tr1 cells, such as certain types of intestinal Tr1 cells co-express LAG-3 and CD49 is not relevant, since the prior art cited above does not relate to intestinal Tr1 cells.  Rather, the document relates to in vitro generated Tr1 cells produced via TCR stimulation (with antigen or alloantigen) in the presence of IL-10.  As evidenced by Gagliani et al., Tr1 cells polarized in vitro via TCR stimulation in the presence of IL-10 (as taught by the ‘500 publication) do contain Tr1 cells that co-expresses LAG-3 and CD49b.  Furthermore, as noted in the prior office action, this is also consistent with the teachings of the instant specification, where it is shown that T cell polarized in vitro in the presence of IL-10 to generate Tr1 cells using prior art methods (i.e. the method of the ‘500 publication) do express CD49b and LAG-3 (see page 42 of the instant specification).  Thus, the Tr1 cell population of the ‘500 publication would comprise a subset of CD49b+LAG-3+ cells.  Furthermore, the ‘500 publication teaches 
Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant.  See MPEP 2112.  Applicant cites no evidence that the in vitro, IL-10 generated Tr1 cells of the ‘500 publication would not comprise cells co-expressing LAG-3 and CD49b, and the instant specification in fact specifically discloses that they do express said markers.   Applicant previously cited Gruarin, White, and Wraith, which are not of record and do not appear to have been submitted. Applicant argues that Gruarin teaches that LAG-3 is not expressed in unstimulated Tr1 cells, but only on stimulated Tr1 cells.  However, the Tr1 cells of the ‘500 publication are stimulated in vitro (see pages 6-8, where it is taught that Tr1 cells are stimulated with alloantigen or anti-CD3). Applicant argues that Wraith demonstrate that murine Tr1 cells do not express LAG-3, however, as both Huber and Gagliani teach that mouse Tr1 cells do express LAG-3.  Nevertheless, the ’500 publication teaches human Tr1 cells (see page 1, in particular). Applicant argues that White demonstrates that only a proportion of human Tr1 cells co-express LAG-3 and CD49b.  However, the present claims do not require a particular purity of the administered cells, and broadly recite administration of an “effective amount” of CD4+CD49b+Lag-3+ Tr1 cells, which is disclosed as an amount effective to inhibit an immune response and is taught by the ‘500 publication for the reasons set forth above.  As disclosed by the instant specification, and as evidenced by Gagliani, Tr1 cells induced by the method of the ‘500 publication inherently comprise a subset that is CD49Rb+LAG-3+.  The instant specification discloses that Tr1 cells polarized in vitro (i.e. using the method of the ‘500 publication) contain a proportion of Tr1 cells, but can also be contaminated by non-IL-10 producing T cells (see page 54).  Applicant has essentially further characterized the Tr1 cell population administered in the method of the ‘500 publication to establish that it is the LAG-3+CD49b+ subset which represents the IL-10 secreting Tr1 cell subset within the administered population.  However, "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)

Claim(s) 1-3 and 5-13 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over 7,771,932, and as evidenced by Gagliani et al, 2013.
The ‘932 patent teaches a method of preventing graft rejection and GVHD (i.e. transplantation related disorder or a subject in need of alloreactive T cell inhibition) comprising administering Tr1 cells to a subject (see column 2 and 12, in particular).  The ‘932 patent teaches that the Tr1 cells are CD4+CD49b+ and can be obtained by in vitro differentiation with TCR stimulation in the presence of IL-10 (see columns 3-4, in particular).  Said cells would be CD45RA-, since this is marker of naïve cells, and not stimulated cells, as taught by the ‘932 patent.  Preventing graft rejection would result in treatment of an immune response prior to onset of anti-graft alloimmune response. As evidenced by Gagliani et al., expression of LAG-3 is an inherent/latent property of CD49+ Tr1 cells produced by in vitro stimulation in the presence of IL-10, and the method of the ‘932 patent involves administration of an effective amount of CD4+CD49+LAG-3+ Tr1 cells. 
Applicant’s arguments and the declaration of Inventor Roncarolo, filed 10/19/21 have been fully considered, but they are not persuasive.
	Applicant argues that the expression of LAG-3 and CD49b is not inherent in the method of the ‘932 patent for the reasons set forth above.  
The claims stand rejected for the same reasons set forth above. The ‘932 patent teaches administration of Tr1 cells that are CD4+CD49b+ and are in vitro polarized in the presence of IL-10.  The ‘932 patent teaches that the Tr1 cells are stimulated, and . 

Claim(s) 1-3, 6, 8-11, 13  is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Huber et al., April 2011, and as evidenced by Gagliani et al, 2013.
Huber et al. teach a method of inhibiting an immune response in a subject in need thereof comprising administering to said subject an effective amount of CD4+LAG-3+, eGFP-positive, IL-10 secreting Tr1 cells (see page 557-558 and Figure 5).  As evidenced by Gagliani et al., said CD4+LAG-3+, eGFP-positive, IL-10 secreting Tr1 cells inherently co-express CD49b (see Fig. 3A, in particular).  Thus, the Tr1 cells administered in the method of Huber inherently are also CD49b+.  Furthermore, the Tr1 cells in Huber are mouse Tr1 cells, and mouse T cells are inherently CD45RA negative.  Huber et al. teach that the immune response is associated with an inflammatory bowel disease (See Fig. 5). 

Claim(s) 1-3 and 5-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Huber et al., 2011, in view of 7,771,932.
The teachings of Huber are described above.
Huber do not teach administration to suppress transplant rejection or an alloantigen response.
The ‘932 patent teaches that CD4+, Il-10 secreting Tr1 cells can be used to suppress not only intestinal inflammation, but to suppress transplant rejection or graft versus host reaction (i.e. alloresponses) and that they can be beneficial in treating these conditions (see columns 2 and 12, in particular). The ‘932 patent also teaches that CD49b is a maker expressed by said Tr1 cells, and that it can advantageously be used to enrich Tr1 cells.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer the Tr1 cells of Huber et al. for suppressing transplantation related immune responses as taught by the ‘932 patent. 

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644